17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In the Matter of Elenie K. HUSZAGH, Plaintiff-Appellant,
No. 93-35582.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 17, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Elenie K. Huszagh appeals pro se the district court's order denying her motion for admission to practice generally in the United States District Court for the District of Oregon.  We dismiss for lack of jurisdiction.


3
Huszagh moved for a waiver of Rule 110-1 of the Local Rules of the United States District Court, District of Oregon.  Local Rule 110-1 provides that admission to practice generally in the district court is limited to active members in good standing of the Oregon State Bar.  We dismiss this appeal because the district court's order denying Huszagh's motion is not a final, appealable order.   See In re Wasserman, 240 F.2d 213 (9th Cir.1956).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Huszagh's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3